Citation Nr: 1550178	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right wrist disability.

2. Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed October 1971 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right wrist disability.  VA did not receive new and material evidence within a year of that decision.

2. The evidence received more than one year since the October 1971 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right wrist disability, and raises the reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The October 1971 rating decision denying the Veteran's claim of entitlement to service connection for a right wrist disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence having been received, the claim of entitlement to service connection for a right wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for service connection for a right wrist disability was denied in an October 1971 rating decision.  The Veteran did not appeal the October 1971 decision, and new and material evidence was not received within one year of that decision.  Thus, the October 1971 rating decision became final.  See 38 U.S.C.A. 
§ 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

A claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a right wrist disability was denied in the October 1971 rating decision because there was no evidence of any residual right wrist disabilities.  Evidence added to the record since the October 1971 rating decision includes a VA treatment record dated July 2009, which includes an x-ray finding of mild degenerative changes at the first carpometacarpal (CMC) and scaphotrapeziotrapezoidal (STT) joints.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.  Accordingly, the claim for service connection for right wrist disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right wrist disability is reopened.  


REMAND

A VA examination is required to determine the nature and etiology of any right wrist disability suffered by the Veteran.  As noted above, the Veteran has been diagnosed with mild degenerative changes in the CMC and STT joints of the right wrist.  See July 2009 VA Treatment Record.  The Veteran asserts that he fractured his right wrist in service.  See November 1964 Letter of K.G.W.  An undated service treatment record notes a right hand contusion in service.  The July 2009 VA treatment record notes the Veteran's purported in-service right wrist fracture and states that the Veteran's current right wrist disability may be related to the prior injury.  This evidence is sufficient to trigger VA's duty to provide the Veteran with an examination to determine the nature and etiology of any right wrist disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).

As the matter is being remanded, updated VA treatment records should also be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records (dated from October 2014 forward).

2. Then schedule the Veteran for a VA examination to determine the nature and etiology of any right wrist disability.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted. 

The examiner(s) must respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any current right wrist disability, including noted degenerative changes in the CMC and STT joints, is related to the Veteran's active service?

In providing an opinion, the examiner should comment on the Veteran's right hand contusion during service, which is documented in his service treatment records, and the Veteran's contention that he fractured his right wrist in service.

A comprehensive rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Then, after taking any additional development deemed necessary, readjudicate the Veteran's claim, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


